Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following. Upon the appeal- herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended that the provisions of section 1 of article II of the New York Constitution and sections 150, 155, 168 and 201 of the Election Law as applied to her infringed her rights under the Fifth, Fourteenth and Fifteenth Amendments to the Constitution of the United States in that such provisions unreasonably discriminated between classes of citizens. The Court of Appeals held that there was no violation of appellant’s constitutional rights. [See 16 N Y 2d 639.]